Hoestadter, J. (dissenting).
In my dissent in Wassel v. Reimer (119 N. Y. S. 2d 33) I expressed the view that Hendricks v. Ergis (66 N. Y. S. 2d 349) decided by a divided court, did not lay down the rigid, undeviating rule that the moment a warrant is issued, it is beyond the reach of the court. Because I still so read Hendricks v. Ergis (supra) I feel justified in dissenting in this case, where, as pointed out by the Trial Justice himself, the failure of his secretary to notify the parties of his decision, rendered some time after the conclusion of the trial, imperatively demanded a further stay. If I misinterpret Hendricks v. Ergis (supra) I think this court should now reconsider that decision, for I am unable to persuade myself that a warrant, still unexecuted, is not a process of the court and, as such, subject to the court’s control over it. Entertaining this view, and for the reasons stated in Wassel v. Reimer (supra), I dissent.
Hammer and Hecht, JJ., concur in Per Curiam opinion; Hoestadter, J., dissents in memorándum.
Order reversed, etc.